UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 15, 2011 Zolon Corporation (Exact name of registrant as specified in its charter) Florida (State or Other Jurisdiction of Incorporation) 033-42498 65-0254624 (Commission File Number) (IRS Employer Identification Number) 2850 Golf Road, Suite 30, Rolling Meadows, Illinois, 60008 (Address of principal executive offices) (312) 919-4447 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – OTHER EVENTS Item 8.01Other Events. On April 15, 2011, Zolon Corporation (the “Company”) determined that the valuations of its prior acquisitions were of a complex nature such that it could not, without further research and investigation with its independent accountants, determine whether the acquisitions should be deemed an acquisition of assets or a business combination.The effect of this determination was that the Company was not prepared to file its Annual Report under Form 10-K within the time period allotted including the extension period permitted upon its filing of a Notice under Rule 12b-25. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZOLON CORPORATION April 18, 2011 By: /s/ Dhru Desai Dhru Desai Chief Financial Officer
